Citation Nr: 1550461	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-15 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for anxiety disorder.

2.  Entitlement to an initial rating in excess of 10 percent for hepatitis C.

3.  Entitlement to an initial compensable rating for left leg cellulitis.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Attorney at Law


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1970 to April 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2015, the Veteran reported that his service-connected disabilities have rendered him unemployable since April 2014.  This statement reasonably raises the issue of entitlement to a TDIU.  The Court has held that TDIU is part and parcel of an increased rating claim when the Veteran alleges, or the record indicates, the Veteran is unable to obtain and maintain substantially gainful employment because of service-connected disability.  See Rice v. Shinseki, 22 Vet. App. 447, 451- (2009).  Accordingly, the matter of TDIU has been included on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The evidence of record indicates that the Veteran's disabilities have worsened since his last VA examinations in October 2010.

With respect to his psychiatric disorder, the October 2010 VA examination report shows that the Veteran's overall impairment was less than moderate: social functioning was "pretty well", he had some meaningful interpersonal relationships,  and he was oriented in all spheres.  In December 2010, the Veteran reported that his depression had worsened such that he spends 90 percent of his time in bed and does not want to leave his home.  See Social Security Administration (SSA), Disability Report (December 2010).  In March 2011, the Veteran's daughter and former coworkers reported he is frequently very disoriented, has no close friends, and has a violent temper.  A June 2011 VA treatment note shows that the Veteran experiences difficulty breathing when he is anxious and that he endorsed feelings of guilt, hopelessness, and helplessness.  See Dr. Jahan, VVA, Capri, p 9 (April 21, 2014).

With respect to his hepatitis C, the October 2010 VA examination report shows that the disability manifested with fatigue; there was no evidence of malaise, nausea, vomiting, anorexia, right quadrant pain, or weight loss.  In December 2010, the Veteran reported constant dizziness, fatigue, and headaches.  See SSA, Disability Report (December 2010).  In June 2011, the Veteran reported decreased energy, increased tiredness, poor appetite, and anhedonia.

With respect to his left leg cellulitis, the October 2010 VA examination report shows that the left leg was free of any obvious residuals.  In March 2011, the Veteran's former coworker reported that the Veteran has a skin problem that makes his skin look different than normal.

As the evidence suggests a material change in the disabilities, reexaminations are warranted under 38 C.F.R. § 3.327 (2015).  An attempt should be made to schedule the skin examination during an active stage.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  The issue of entitlement to a TDIU is dependent, in part, on the current severity of the Veteran's service-connected disabilities.  Therefore, the matter of TDIU is inextricably intertwined with the increased ratings claims being remanded.  As such, the Board will also remand the TDIU claim.

Upon remand, the AOJ is to obtain complete VA treatment records from January 2014.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records from January 2014.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with the anxiety claim.  The examiner is to identify the current severity of the Veteran's service-connected anxiety disorder.  The examiner is to review the entire claims file.  The examiner is to elicit information regarding the Veteran's education, training, and work history.  The examiner is to report how the Veteran's service-connected disabilities impact his ability to work.  The examination report must include a complete rationale for all opinions expressed.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with the hepatitis C claim.  The examiner is to identify the current severity of the Veteran's service-connected hepatitis C.  The examiner is to review the entire claims file.  The examiner is to elicit information regarding the Veteran's education, training, and work history.  The examiner is to report how the Veteran's service-connected disabilities impact his ability to work.  The examination report must include a complete rationale for all opinions expressed.

4.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with the cellulitis claim.  The examination should be scheduled during an active phase to the extent reasonably possible.  The examiner must review the entire claims file.  The examiner is to determine the current severity of the service-connected left leg cellulitis, particularly during a flare-up or active stage as reasonably possible.  The examiner is to report how the Veteran's service-connected disabilities impact his ability to work.  The examination report must include a complete rationale for all opinions expressed.

5.  Adjudicate the claim of TDIU that has been raised by the record.  This matter should only be returned to the Board if the Veteran perfects an appeal as to the matter of TDIU.

6.  Finally, readjudicate the increased ratings claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

